Order so far as appealed from modified by striking out all allegations of the complaint alleging causes of action against the appellant herein, except the allegations therein contained alleging causes of action in behalf of the infant plaintiff, Robert Lyman, suing by his guardian ad litem, against the said appellant, and as so modified affirmed, with twenty dollars costs and disbursements to the infant plaintiff, with leave to the defendant, appellant, to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.